Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anna Giabourani appeals the district court’s orders dismissing her claim of negligent representation and granting summary judgment for the Appellee on Giabourani’s remaining claims and on the Appellee’s counterclaims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*178sons stated by the district court. Giabourani v. Wells Fargo Bank, N.A., No. 2:12-cv-00042-MR, 2015 WL 5714538 (W.D.N.C. Sept. 30, 2013 & Sept. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED